Citation Nr: 1025571	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  06-31 684A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from October 1961 to November 
1963, and from November 1963 to August 1967.  He served during 
the Vietnam era and had service in the Republic of Vietnam from 
August 1965 to July 1966.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Buffalo, New York, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The appellant is not a combat veteran and there is no credible 
supporting evidence that a claimed in-service stressor occurred.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  Under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is required 
to notify the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA 
must inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to all 
five elements of the service connection claim (including degree 
of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006)); (2) VA 
will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 
38 C.F.R. § 3.159(b).  Notice should be provided at the time that 
VA receives a completed or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).at 119 (2004).  
This timing requirement applies equally to the initial-
disability-rating and effective-date elements of a service 
connection claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
June 2005 essentially complied with statutory notice requirements 
as outlined above.  VA notified the appellant of the evidence 
obtained, the evidence VA was responsible for obtaining, and the 
evidence necessary to establish entitlement to the benefits 
sought including the types of evidence that would assist in this 
matter.  Additionally, with respect to the PTSD claim, VA 
requested that the appellant complete the enclosed PTSD 
questionnaire, provide medical records, provide dates and place 
of treatment, and provide specific details of the stressful 
events in service.

However, notice of the disability rating and effective date 
elements was not provided until March 2006, after the initial 
rating decision.  Also, notice of the specific requirements for 
service connection for PTSD as set out at 38 C.F.R. § 3.304(f) 
regarding credible supporting evidence of the claimed in-service 
stressor(s) was not provided in the June 2005 VCAA letter.  VA 
provided this information in the August 2006 Statement of the 
Case.  This is notice error.

The U.S. Court of Appeals for the Federal Circuit previously held 
that any error in VCAA notice should be presumed prejudicial, and 
that VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
However, the U.S. Supreme Court has recently reversed that 
decision, finding it unlawful in light of 38 U.S.C.A. § 
7261(b)(2), which provides that, in conducting review of decision 
of the Board, a court shall take due account of rule of 
prejudicial error.  The Supreme Court in essence held that - 
except for cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b) by not informing the claimant 
of the information and evidence necessary to substantiate the 
claim - the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden upon 
VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made on a 
case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Here, the Board finds that VA's error is harmless and without 
prejudice to the appellant.  This is because, notwithstanding the 
error, the appellant was given the information necessary to 
establish his claim.  In March 2006, he was provided with the 
information on disability rating and effective dates of claims.  
In the August 2006 Statement of the Case, the appellant was 
informed that PTSD claims require credible evidence supporting 
the occurrence of the reported stressor event(s) and given the 
provisions of 38 C.F.R. § 3.304(f).  Subsequently, his claim was 
readjudicated in May 2009.  VA issued a Supplemental Statement of 
the Case dated the same notifying him of the actions taken and 
evidence obtained or received.  As such, the appellant was 
afforded due process of law.  The appellant has not been deprived 
of information needed to substantiate his claim and the very 
purpose of the VCAA notice has not been frustrated by the timing 
error here.  Also, the Board notes that the appellant has been 
represented throughout his appeal by an accredited veterans 
service organization.  In the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to the 
claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to be 
avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service and VA 
treatment records have been associated with the claims folder.  
Service personnel records have been associated with the claims 
folder.  VA afforded the appellant an opportunity to appear for a 
hearing.  The appellant testified before the RO in October 2006 
and before the undersigned VLJ in May 2010.  During the hearing, 
the possibility of additional evidence was explored.  Such 
actions comply with 38 C.F.R. § 3.103.  

In some circumstances, VA's duty to assist includes the duty to 
provide the claimant a VA examination.  The Board finds that a VA 
examination is not required in this case because a verified 
stressor has not been established.  Without a verified stressor, 
any diagnosis for PTSD would lack the required foundation for 
that diagnosis.  It is noted that, in the case of a non-combat 
veteran, such as the appellant, his own statements are not 
sufficient to establish the incurrence of a stressor during 
service-but rather, credible supporting evidence is required, as 
discussed below.  38 C.F.R. § 3.304(f).

Additionally, VA has not attempted to verify the appellant's 
reported stressors through the U.S. Army & Joint Services Records 
Research Center (JSRRC).  Because the appellant has not provided 
sufficiently detailed information and reported only his 
individual experiences and cannot recall the names of any 
soldiers he saw wounded, killed, or dead, verification through 
the JSRRC is not warranted.  JSRRC researches Army, Navy, Air 
Force, and Coast Guard records containing historical information 
on individual units within these branches of service, as well as 
some personnel records, as they relate to the stressful events 
described by veterans seeking service connection for PTSD.  JSRRC 
provides VA with a summary of its findings.  Anecdotal 
experiences of the type reported by the appellant -such as being 
tasked to remove personal items from dead soldiers-simply cannot 
be verified independently.  See Cohen v. Brown, 10 Vet. App. 128, 
134 (1997) ("Anecdotal incidents, although they may be true, are 
not researchable.  In order to be researched, incidents must be 
reported and documented.").

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA or 
by the appellant, and there is no other specific evidence to 
advise him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the Secretary). 

Accordingly, appellate review may proceed without prejudice to 
the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

The appellant seeks service connection for PTSD.  He served on 
active duty from October 1961 to November 1963, and from November 
1963 to August 1967.  He filed a claim in March 2005.

In October 2006, the appellant testified before the RO.  He 
denied combat.  He denied knowing the names of any of the 
servicemen killed in those stressor events recounted.  Both a 
written statement submitted at this time and testimony reflect 
the following stressor events in service.

(1)	While serving with the 1st Cavalry Division in 
September or October 1965 and detailed to install 
communications wiring between two hilltop sites for 
communications and defensive lighting, two soldiers who 
were assigned to act as his "guards or defenders" when he 
was working high in the trees were killed by enemy fire and 
then stripped of their belongings.  The appellant hid in 
the tree where he was working and spent the night there.  A 
patrol found him the next day.

(2)	In November 1965, he was detailed to sort wounded and 
dead in-coming soldiers from the Battle of Nha Trang 
Valley.  He reported that he saw severely mutilated bodies, 
had to remove personal effects from dead soldiers, and had 
to open body bags.  He reported seeing a load of body bags 
fall from a helicopter to the ground at his feet.

(3)	Possibly in the Spring of 1966 while attached to the 
1st Brigade on operations in the Bonson Valley, he was 
tasked to evaluate and inspect captured enemy 
communications equipment.  He reports that he tracked a 
buried wire leading to a half buried hut in a Vietnamese 
village.  He and several other infantrymen were exposed to 
enemy weapons fire when the door to the hut was opened.  He 
stated that several men were hit and e was "knocked to the 
ground."  He further indicated that he was shaken, not hurt 
during the event.

The appellant testified similarly miliary before the undersigned 
VLJ in May 2010.

A review of the service treatment records shows that psychiatric 
evaluation was normal in October 1961, November 1963, and at 
separation examination in May 1967.  Reports of Medical History 
dated November 1963 and May 1967 reflect that the appellant 
denied frequent trouble sleeping, frequent or terrifying 
nightmares, depression or excessive worry, and nervous trouble of 
any sort.  A March 1967 note reflects that the appellant was 
psychiatrically evaluated for a security clearance and found to 
have no "significant emotional instability that would interfere 
with this man's judgment or reliability." 

Service personnel records show that the appellant's military 
occupational specialties were communication center specialist 
from March 1962, and telephone switchboard operator from December 
1965.  The appellant was awarded the National Defense Service 
Medal, Vietnam Campaign Medal, Good Conduct Medal, and Vietnam 
Service Medal.

VA treatment records and reports of examinations have been 
associated with the claims file.  VA treatment records dated 
January 2005 to October 2006 reflect that the appellant as 
followed for various non-psychiatric health disorders, to include 
blindness and diabetes mellitus.  In February 2005, the appellant 
discussed with a VA social worker increasing his VA compensation; 
he told the social worker that he had "some nightmares and 
memories about combat" and the social worker indicated that he 
may be eligible for service connection for PTSD.  In August 2005, 
the appellant requested assistance with PTSD claims; he was 
advised about the Vet Center and veterans service organizations.  
In February 2006, the appellant tested positive on a PTSD screen 
and declined treatment.  VA treatment records dated from 
September 2007 show a history of PTSD, but no psychiatric 
treatment, evaluation, or diagnosis for PTSD.  On the psychiatric 
portion of a general examination in November 2008, the findings 
showed that the appellant had a pleasant affect, he was 
cooperative, and his judgment and insight were good.  There were 
no signs or symptoms of lethality.  The assessment did not 
include any psychiatric diagnoses.



Analysis

Compensation may be awarded for disability resulting from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. § 
1110.  Service connection basically means that the facts, shown 
by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service in 
the Armed Forces, or if preexisting such service, was aggravated 
therein.  38 C.F.R. § 3.303.

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with VA regulations; a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).

Here, while the appellant served in the Republic of Vietnam, he 
is not a combat veteran.  He denied combat duty during sworn 
testimony and service records reflect no awards or citations 
indicative of combat service.  Although anecdotally the appellant 
was fired upon on one occasion per his stressor statement, 
service medical and personnel records reflect no indication that 
the appellant "personally participated in events constituting an 
actual fight or encounter with a military foe or hostile unit or 
instrumentality."  See VAOPGCRPEC 12-99.  Service records show 
that he was a communications center specialist and a switchboard 
operator.  He did not receive a Purple Heart or Combat Action 
Ribbon.  The Board has considered all evidence of record to 
include the appellant's own statements and concludes that there 
is no credible evidence of combat.  Therefore, based on the 
evidence currently of record, the Board finds that application of 
38 U.S.C.A. § 1154(b) is not warranted.

Where a determination is made that the veteran did not "engage 
in combat with the enemy," or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  See 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  In such cases, the record must 
contain service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or statements 
as to the occurrence of the claimed stressor.  See West (Carlton) 
v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).

After careful consideration of the evidence in this case, the 
Board concludes that service connection for PTSD is not 
warranted.  In this case, the appellant has not submitted 
sufficient evidence to allow for verification of his claimed 
stressors.  There is no credible supporting evidence that the 
claimed stressor occurred.

Service treatment records show no indication of the above 
reported stressors.  There are no lay statements, or buddy 
statements corroborating the stressors cited by the appellant, 
and the appellant states he did not know the names of any 
personnel involved in the events he reports as stressors to allow 
for possible verification of said stressors.

As indicated above, VA has not attempted to verify the alleged 
stressors reported by the appellant with JSRRC because he does 
not provide sufficient details regarding the events, to include 
the units to which he was detailed, the name of the village where 
he was fired upon.  His stressor statement reflects largely his 
personal experiences, and does not include specific information 
to permit research by JSRRC.

Therefore, absent independent credible supporting evidence of the 
claimed stressors, and having carefully considered all procurable 
and assembled data, the Board concludes that the criteria for 
service connection for PTSD are not met.  The Board notes that 
the record contains no confirmed diagnosis for PTSD, but rather 
only a history of PTSD.  While the record shows that the 
appellant takes a prescribed sleep aid, there is no indication 
that this is for PTSD.  Absent a relative balance of the 
evidence, the evidence is not in equipoise and the benefit-of-
the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for PTSD is denied.




____________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


